       Case 1:18-cr-10246-DPW Document 28 Filed 05/21/19 Page 1 of 10



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA            )
                                    )
            v.                      )       Criminal No: 18-10246-DPW
                                    )
ROBERT H. BRADY,                    )
     Defendant.

                   GOVERNMENT=S SENTENCING MEMORANDUM

      The United States submits this Sentencing Memorandum in the

above-captioned case, currently scheduled for sentencing on June

10, 2019.    For the reasons outlined in this memorandum, the

Government believes that a sentence of 75 months’ imprisonment,

the mid-range of the advisory guidelines, is the appropriate

sentence in this matter.       Following the completion of this

sentence, the Government requests that the defendant be on

supervised release for a period of 36 months, be ordered to pay

a mandatory special assessment of $100. 1

I.   PROCEDURAL HISTORY

      On August 2, 2018, Jason M. Nobles (“Nobles”) was charged

in a one-count indictment with bank robbery, in violation of 18

U.S.C. § 2113(a).     On February 7, 2019, Nobles pled guilty to a



1 According to FBI reports, $912.00 was taken during the commission of the
robbery, was recovered from Brandy and returned to the bank.

                                        1
        Case 1:18-cr-10246-DPW Document 28 Filed 05/21/19 Page 2 of 10



one-count indictment charging him with bank robbery in violation

of 18 U.S.C. § 2113(a).

II.   OVERVIEW OF THE INVESTIGATION 2

      On June 28, 2018, at approximately 11:21 a.m., an

individual (“the robber”), carrying a black bag, entered a

branch of the Cambridge Savings Bank, located at 1 Thompson

Square, Charlestown, Massachusetts, and approached two bank

tellers.    As the robber approached the tellers, he stated words

to the effect, “Give me everything in the drawer. Hurry, go to

the vault.” The tellers then removed their cash drawers and

placed the drawers in front of the robber.           The robber then

removed money from the tellers’ cash drawers and placed the

money in the black bag he had been carrying.           Contained within

the money were two GPS tracking devices, which automatically

activated upon being removed from the cash drawer. After taking

the bank’s money, the tellers recalled that the robber stated,

“Don’t do anything for five minutes, or I’ll come back and blow

this place up.” The robber then exited the bank.

      One of the tellers (“Teller 1”) who had interacted with the

robber described him as a thin white male, approximately 5’8”

tall.    The teller stated that he was wearing a white mask, which

2 The facts recited in this memorandum are taken from the facts submitted by
the government during the February 7, 2019, Rule 11 hearing.

                                      2
     Case 1:18-cr-10246-DPW Document 28 Filed 05/21/19 Page 3 of 10



partially covered his face, a dark hooded sweatshirt, dark pants

and gloves.   The other teller (“Teller 2”) stated that he

thought he knew the robber.    Teller 2 stated that he believed

the robber was Brady. Teller 2 stated that Brady is a customer

of the bank and that he, Teller 2, had recently interacted with

Brady regarding Brady’s application for a credit card.

      The bank’s interior and exterior surveillance cameras were

operating and functioning on the date of the robbery. The

cameras captured images of the robber as he entered the bank’s

lobby before and after the robbery, and images of the robber as

he approached and interacted with the two tellers.        These videos

show images of the robber that are consistent with the

description provided by the bank’s teller.       In the videos, the

robber appears to be a thin white male carrying a black bag,

wearing a dark hooded sweatshirt, dark pants, one dark colored

glove (the other hand appears not to be gloved) and dark shoes.

      A post-robbery audit determined that the robber had taken

$912.00 in United States currency during the robbery.

     Information about the robbery and a description of the

robber’s appearance was relayed to the Boston Police and the

FBI’s Violent Crimes Task Force (“VCTF”).       In addition, the GPS

tracking devices were being updated and were providing “real


                                   3
     Case 1:18-cr-10246-DPW Document 28 Filed 05/21/19 Page 4 of 10



time” locations of the bank’s money.      Law enforcement learned

that the GPS was giving off signals in and around the area of

Bartlett and Walker Street, heading in the direction of Sullivan

Square.   The location of the GPS signals was approximately .4

miles from the bank.

     One of the officers, in a marked cruiser, went to that

specific location and observed a thin white male, approximately

5’8” tall, walking on the sidewalk.      The officer noted that the

individual was wearing a red jacket and dark pants.        The officer

noted that as he approached the individual, the individual

continued to look over his shoulder at the officer’s cruiser.

After a few moments, the officer observed the individual break

into a run and sprinted away from the officer.        The officer

exited his cruiser, identified himself as a Boston Police

officer, and commanded the individual to stop.

     The officer pursued the individual, repeatedly commanding

the individual to stop, show his hands, and get on the ground.

Eventually the individual stopped, got on the ground and placed

his hands behind his back.    The individual later identified as

Brady, stated words to the effect, “I fucked up, it’s on me.”

The officer then pat-frisked Brady and recovered a large sum of




                                   4
     Case 1:18-cr-10246-DPW Document 28 Filed 05/21/19 Page 5 of 10



money stuffed in Brady’s pants.        Contained within that money was

one of the aforementioned GPS tracking devices.

     Brady was taken into custody and returned to the Boston

Police Station for booking and processing.       Following Brady’s

arrest, additional officers searched the area where Brady had

been observed running and located and seized additional

discarded money, which contained the other GPS tracking device.

     Once at the station Brady was advised of his Miranda rights

and asked if he would agree to an interview.       Brady indicated

that he would consent to an interview and signed a form

acknowledging the same.    The interview was both video and audio

recorded.

     During the interview, Brady stated that he had robbed the

bank earlier.   Brady was shown pictures of the robbery and

stated that he was the person in the pictures.        Brady said that

he had an account at this bank and had been in the bank on

previous occasions. The officers asked Brady if he remembered

where the clothing he was wearing during the robbery was and he,

Brady, stated that he dumped the clothing.       Brady stated that he

arrived in the Charlestown area earlier in the day, met up with

an unknown woman, and then he decided to rob a bank.




                                   5
      Case 1:18-cr-10246-DPW Document 28 Filed 05/21/19 Page 6 of 10



III. GUIDELINE ANALYSIS

      A. Offense Level Computation

      ¶¶ 23 and 24 Offense Level

      The Government agrees with Probation’s conclusions that

Brady’ Base Offense Level is 20, and that a two-level increase

is applicable as Nobles robbed a financial institution.

      ¶ 25 Specific Offense Characteristics

      The Government agrees with Probation’s conclusions that

since a threat of death was made during the commission of the

robbery a two-level increase is applicable.

      ¶ 29 Adjusted Offense Level

      The Government agrees with Probation’s conclusions that

Nobles Adjusted Offense Level is 24.

      ¶ 33 Total Offense Level

      The Government agrees with Probation’s conclusions that,

the Total Offense Level incorporating the above adjustments and

a three-level for Brady’s prompt acceptance of responsibility is

21.




                                    6
     Case 1:18-cr-10246-DPW Document 28 Filed 05/21/19 Page 7 of 10



     B. The Defendant’s Criminal History

     ¶ 40 and 41

     The Government agrees with Probation’s conclusions that the

defendant’s criminal history score is 11, which establishes a

criminal history category of V.

     C. Sentencing Options

     ¶ 91   Guideline Provisions

     The Government agrees with Probation’s conclusions that

based on a Total Offense Level of 21, and a Criminal History

Category of V, Brady’s guideline imprisonment range is 70 to 87

months.

     IV. SENTENCING RECOMMENDATION

     18 U.S.C. § 3553(a) requires a sentencing court to consider

specific enumerated factors when determining an appropriate

sentence.   These factors include: 1) the nature and

circumstances of the offense and the history and characteristics

of the defendant and 2) the need for the sentence imposed to

reflect the seriousness of the offense, to promote respect for

the law, to provide just punishment for the offense, to afford

adequate deterrence to criminal conduct, to protect the public

from further crimes of the defendant, and to provide for the

needs of the defendant.


                                   7
     Case 1:18-cr-10246-DPW Document 28 Filed 05/21/19 Page 8 of 10



     For the reasons detailed below, the Government believes

that a sentence of 75 months’ imprisonment is fair and just and

takes into account the factors enumerated in 18 U.S.C. §

3553(a).

     Brady has a life-long history of arrests and convictions.

Brady’s criminal career commenced in 1997 and has continued

uninterrupted until this recent arrest in 2018.        Brady has been

convicted of crimes on a number of occasions and has been

sentenced to prison on four occasions, with many of these having

lengthy sentences.

     Following the completion of his sentences, Brady has not

had success on supervised release and has been violated on

numerous occasions as a result of new criminal charges and or

failing drug screens.

     Brady has had numerous opportunities, while in and out of

prison to take advantage of programs which, would aid him with

these various issues.    It is truly unfortunate, that it appears

the only time Brady is not involved in criminal activity or drug

use is when he is incarcerated.        The Government’s

recommendation, while severe, appears to be the only solution to

curbing this behavior.




                                   8
     Case 1:18-cr-10246-DPW Document 28 Filed 05/21/19 Page 9 of 10



V.   CONCLUSION

     Brady is 41 years old and continues to disregard the law

and refuses to conform his behavior to acceptable societal

norms.   This cannot continue. Brady’s sentence is dictated by

his own actions and decisions, and is necessary to protect the

public, and to deter similar conduct from others.

     Based on Brady’s behavior, the Government is well within

its rights to request a maximum sentence of 20 years’

imprisonment. However, for the reasons stated herein, the

Government requests this Court impose a sentence of 75 months’

imprisonment, the mid-range of the guidelines.        The Government

requests this Court to suggest to Brady to take advantage of

BOP’s 500 hour Residential Drug Abuse Program.        Following the

completion of this sentence, the Government requests that Brady

be placed on supervised release for a period of 36 months.

     This is a just and appropriate sentence as dictated by the

circumstances of this case and Brady’s life-long criminal

history.

                                 Respectfully submitted,

                                 ANDREW E. LELLING
                                 United States Attorney

                           By:   /s/ Kenneth G. Shine
                                 KENNETH G. SHINE

                                   9
     Case 1:18-cr-10246-DPW Document 28 Filed 05/21/19 Page 10 of 10




                       CERTIFICATE OF SERVICE

     This is to certify that I have this day served a copy of
the foregoing upon all counsel of record by email.

                                 /s/ Kenneth G. Shine
                                 KENNETH G. SHINE




                                   10
